Order entered April 12, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01191-CR

                          RODNEY EUGENE SMITH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-75894-M

                                          ORDER
        The Court REINSTATES the appeal.

        On March 25, 2016, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel requested preparation of the record on September 11, 2015; (4) Belinda Baraka is the

court reporter who recorded the proceedings; (5) Ms. Baraka stated that although she had

previously received an extension of time to file the record, she has not filed it due to her

workload; and (6) Ms. Baraka requested an additional thirty days from the April 4, 2016 findings

to file the record.
        We ORDER court reporter Belinda Baraka to file the reporter’s record by MAY 4, 2016.

We note the record was originally due by Monday, December 28, 2016, and Ms. Baraka did not

file her extension request until the record was more than a month overdue. Accordingly, no

further extensions will be granted. If the complete record, including all exhibits admitted into

evidence, is not filed by May 4, 2016, we will order that Belinda Baraka not sit as a court

reporter until the record is filed in this appeal.

        We DIRECT the Clerk to send copies of this order to the Honorable Earnest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE